Citation Nr: 0410401	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-21 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to service connection for a chronic low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from October 1989 to October 
1992, March 1994 to February 1995, and March to August 1998.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the claim on 
appeal.

As a procedural matter, it appears that the veteran may have 
attempted to raise an issue related to a respiratory disorder in 
his initial claim for compensation.  Further, in December 2002 
correspondence, he asserted that he was appealing claims for 
Persian Gulf War syndrome and shin splints.  Since none of these 
issues have been adjudicated at the RO, they are not before the 
Board at this time.  If the veteran desires to pursue these 
issues, he should do so with specificity at the RO.

In addition, the RO issued a statement of the case in March 2004 
on the issue of entitlement to an increased rating for a cervical 
spine disability.  The veteran was informed that he needed to file 
a formal appeal in order to complete his appeal.  No formal appeal 
has been filed.  Therefore, the Board does not have jurisdiction 
of this issue.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran in 
the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  In-service complaints of low back pain in 1990, during the 
first of his three periods of active duty, are shown to have been 
acute and transitory, and resolved without continuing residuals.

3.  Post-service medical evidence is negative for residuals of a 
lumbosacral strain or any chronic low back disorder.


CONCLUSION OF LAW

The veteran is not shown to have any current low back disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  
However, continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of chronicity 
may be legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2003).  The Board must determine whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of the 
evidence is against the claim, in which case, service connection 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a review of the claims file, the Board finds that the claim 
for service connection for a low back disorder must be denied.  
First, service medical records are negative for a chronic low back 
disorder.  Of note, in October 1989, the veteran complained of a 
three-day history of low back pain after physical training.  The 
clinical assessment was muscle strain and he was treated with 
Motrin and a heating pad.  

In June 1990, the veteran complained of a sore back and shoulder 
pain and reported that he was injured after swinging a hammer.  
Physical examination revealed normal range of motion.  The 
clinical assessment was "r/o [rule/out] stressed muscles."  Ben 
Gay and a heating pad were ordered.  He was told to return if the 
problem persisted.  Three days later, he returned complaining of 
being sore after playing baseball over the weekend.  Physical 
examination showed that his back was still sore but without any 
problems.  The clinical assessment was "r/o sore muscles."  He was 
told to continue with the heat and Ben Gay.  There are no other 
complaints associated with the veteran's low back during military 
service.  

In denying the claim, the Board is particularly persuaded by the 
absence of complaints related to the low back during the veteran's 
remaining first period of active duty - which lasted another two 
years after his June 1990 treatment.  In addition, the Board notes 
that he served two additional periods of active duty - from 1994-
1995 and again in 1998 - without any reported back problems.  
Significantly, in a March 1997 enlistment examination, he self-
reported no "recurrent back pain" in a Report of Medical History.  
Further, the clinical evaluation of his spine was normal at that 
time.  In addition, in multiple Medical Prescreening Forms, dated 
in August 1989 (pre-dating the June 1990 injury), March 1997 and 
February 1998 (both post-dating the June 1990 complaints), he 
specifically answered "no" to the questions of back trouble, 
painful or trick joints or loss of movement of joints, impaired 
use of arms, legs, hands feet, or having any injury or illness.  
The Board finds this persuasive evidence that he had no complaints 
related to a low back disorder during his subsequent periods of 
active duty.

Also, it is noted that the veteran sustained an injury to his 
cervical spine during his final period of active duty (in 1998).  
He is separately service-connected for this condition.  
Nonetheless, in a May 1998 Medical Board Proceeding regarding his 
neck disability, he denied any prior musculoskeletal history.  In 
addition, he self-reported that he had no "recurrent back pain" in 
the June 1998 Report of Medical History.  Further, his June 1998 
separation examination revealed a normal clinical evaluation of 
his lower extremities.  This indicates to the Board that the 
veteran had no complaints regarding low back problems during his 
final period of active duty.  Therefore, the Board concludes that 
there was no chronic low back disorder shown in military service.

Next, post service medical evidence is completely negative for 
complaints of, treatment for, or diagnosis of a current low back 
disorder.  Of note, outpatient treatment records reveal on-going 
complaints related to the veteran's neck disability but they are 
devoid of low back symptomatology.  In addition, in a November 
2003 VA examination, he complained of, among other things, lower 
back pain since 1990; however, the examination was essentially 
normal (normal range of motion, and no pain, stiffness, weakness, 
or muscle spasm shown).  The examination focused primarily on the 
veteran's neck complaints and the clinical impression did not 
include a reference to a low back disorder.

As noted above, service connection may only be granted for a 
current disability; when a claimed condition is not shown, there 
may be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in a 
disability).  "In the absence of proof of a present disability 
there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the service medical records 
are negative for a chronic low back disorder.  Further, post-
service evidence is negative for a current disability related to 
the low back.  

To the extent that the veteran may be experiencing subjective 
complaints of pain in the low back, the Board notes that pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), aff'd in part, vacated and 
remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  
Inasmuch as there is no medical evidence establishing the presence 
of a chronic low back disorder, the preponderance of the evidence 
is against the claim and the claim must be denied.

In denying the appellant's claim, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA), which, among other 
things, redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  The law also eliminated the concept of well-
groundedness and is applicable to all claims filed on or after the 
date of enactment or those filed before the date of enactment but 
not yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations implementing 
the provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a substantially 
complete application for VA benefits."  In this case, VA's duties 
have been fulfilled to the extent possible with regard to the 
issue decided in this decision.  

First, VA must now notify the appellant of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicate which portion of that information and evidence, if any, 
is to be provided by the appellant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the appellant.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Next, VA has a 
duty to assist the appellant in obtaining evidence necessary to 
substantiate the claim, unless no reasonable possibility exists 
that such assistance would aid in that endeavor.  38 U.S.C.A. § 
5103A (West 2002).  

The final rule implementing the VCAA was published on August 29, 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  These 
regulations, likewise, apply to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, with 
the exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 3.159(c) 
and § 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In March 2001, the RO notified the veteran about his rights under 
the VCAA and informed him of what evidence he needed to submit in 
support of his claim.  He was told what evidence had been 
considered, where to send the evidence, and that VA would help him 
obtain evidence.  In September 2002, the RO provided him with a 
Statement of the Case which set forth all pertinent regulations, 
and also included the new duty to assist provisions of 38 C.F.R. § 
3.159.  He has also undergone a VA examination specifically to 
address the issue on appeal, and VA and private medical evidence 
has been associated with the claims file.  Further, he requested 
and was scheduled for a personal hearing but later canceled the 
hearing request.  

In addition, he asserted that VA should locate and obtain all 
missing records prior to adjudicating his claim.  However, it is 
not clear to the Board what records are missing.  It is noted that 
extensive service medicals are associated with the claims file.  
Moreover, multiple VA and private post-service medical records are 
of records, including medical evidence from three (3) different VA 
medical facilities.  It appears to the Board that a full 
compliment of service medical records and post-service medical 
evidence is associated with the claims file.  The veteran has 
offered nothing more than a generalized complaint that records are 
missing.  As such, the Board finds that a remand under these 
circumstances is not necessary.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary for 
an equitable disposition of the claim on appeal have been made by 
the agency of original jurisdiction.  VA has substantially met the 
requirements of the VCAA.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Therefore, the Board finds 
that the mandates of the VCAA have been satisfied.

The Veterans Claims Court decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  

Although the VCAA notice letter that was provided to the appellant 
does not contain the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to VA 
any evidence pertaining to his claim.  As noted above, he was 
informed of his due process rights by letter dated in March 2001 
and was provided with the provisions of the new law in a September 
2002 Statement of the Case.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless error.  

In this case, the RO initially adjudicated the claim prior to 
issuing a VCAA letter.  However, after the veteran was notified of 
his due process rights under the VCAA in March 2001, the RO 
readjudicated the claim.  In Pelegrini, supra, the Veterans Claims 
Court discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  The Court in Pelegrini acknowledged 
that VA could show that the lack of a pre-decision notice by the 
RO was not prejudicial to the appellant.  See 38 U.S.C. § 
7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Court shall "take 
due account of the rule of prejudicial error.")  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error inasmuch as the case was 
thereafter readjudicated by the RO and a statement of the case was 
provided to the veteran.  Therefore, any defect in the timing of 
the VCAA notice resulted in no error that was prejudicial to the 
veteran.


ORDER

Service connection for a chronic low back disorder is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



